304 S.W.3d 198 (2009)
ESTATE OF Mildred Ruth DUVALL, Deceased.
D. Lynn Duvall, Appellant,
v.
Scott TEMPLETON, Respondent,
Phillip C. Brown, Respondent,
State of Missouri, Department of Social Services, Division of Medical Services, Respondent,
Glenda L. Winkler, Randolph County Public Administrator, Respondent,
Mark Twain Assisted Living, Inc., d/b/a Mark Twain of Moberly, Respondent.
Nos. WD 70109, WD 70238, WD 70488, WD 70680.
Missouri Court of Appeals, Western District.
December 8, 2009.
Application for Transfer to Supreme Court Denied February 2, 2010.
Application for Transfer Denied March 23, 2010.
Daniel R. Dunham, for Appellant.
Kathryn P. Taylor, for Respondent, Department of Social Services, Division of Medical Services.
Scott L. Templeton, Respondent, pro-se.
Phillip C. Brown, Respondent, pro-se.
Scott L. Templeton, for Respondent, Glenda Winkler.
*199 Randal J. Owings, for Respondent, Mark Twain Assisted Living, Inc.
Before Special Division: VICTOR C. HOWARD, Presiding Judge, JAMES E. WELSH, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
D. Lynn Duvall appeals various orders and judgments of the probate division of the circuit court involving the conservatorship and decedent estates of Mildred Ruth Duvall.
The judgments are affirmed. Rule 84.16(b).